IN THE COURT OF CRIMINAL APPEALS
OF TEXAS



NO. AP-76,068




EX PARTE RICARDO RACHELL, Applicant




ON APPLICATION FOR A WRIT OF HABEAS CORPUS
CAUSE NO. 928275 IN THE 185TH DISTRICT COURT 
                                            FROM HARRIS COUNTY




           Per curiam.

O P I N I O N

            Pursuant to the provisions of Article 11.07 of the Texas Code of Criminal Procedure, the
clerk of the trial court transmitted to this Court this application for writ of habeas corpus.  Ex parte
Young, 418 S.W.2d 824, 826 (Tex. Crim. App. 1967).  Applicant was convicted of aggravated sexual
assault and sentenced to forty years’ imprisonment.  The Eleventh Court of Appeals affirmed his
conviction. Rachell v. State, No. 11-03-0192-CR (Tex. App.–Eastland, delivered September 30,
2004, pet. ref’d).   
            Applicant contends that he has newly discovered evidence that he is actually innocent of this
offense. The trial court has determined that no rational jury would have convicted Applicant in light
of the new evidence, which was previously unavailable to Applicant. The evidence, obtained
pursuant to post-conviction DNA testing and investigation, indicates that it was another individual,
rather than Applicant, who committed this offense. Applicant is entitled to relief. Ex parte Elizondo,
947 S.W.2d 202, 209 (Tex. Crim. App. 1996). 
            Relief is granted. The judgment in Cause No. 928275 in the 185th District Court of Harris
County is set aside, and Applicant is remanded to the custody of the Sheriff of Harris County to
answer the charge against him.
            Copies of this opinion shall be sent to the Texas Department of Criminal Justice-Correctional
Institutions Division and Parole Division.
 
Delivered: January 14, 2009
Do Not Publish